DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 11/28/2021 have been entered, wherein claim 1 was amended and claims 2-4 were added. Accordingly, claims 1-4 have been examined herein. The previous 35 USC 112(b) rejections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Interpretation
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
Claim 1, “holding table rotation means”. Further, the applicant provides proper corresponding structure as the pulley mechanism and corresponding components. 
Claim 1, “grinding means”. Further, the applicant provides proper corresponding structure in the last paragraph of page 12 of the specification. 
Claim 1, “notification means”. Further, the applicant provides proper corresponding structure as a monitor and/or alarm. 
Claim 1, “imaging means”. Further, the applicant provides proper corresponding structure as a line sensor camera. 
Claim 1, “detecting means”. Further, the applicant provides proper corresponding structure as the control means, which is further provided as a central processing unit (CPU) and a memory. 
Claim 1, “storage means”. Further, the applicant provides proper corresponding structure as a central processing unit (CPU) and a memory. 
Claim 1, “control means”. Further, the applicant provides proper corresponding structure as a central processing unit (CPU) and a memory.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 3, “inclination adjustment mechanism configured to adjust an inclination of the holding surface and the wafer relative to a bottom surface of said grinding means”. Further, the applicant fails to provide proper corresponding structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1, line 9, “a cleaning means including”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure fails to provide written description in the form of corresponding structure for the “inclination adjustment mechanism”, which invokes 35 USC 112(f), as mentioned above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 3, claim limitation “inclination adjustment mechanism configured to adjust an inclination of the holding surface and the wafer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, line 10, the claim language recites “imaging means illuminating a ground surface of the wafer which is held on the holding surface and ground with the grinding stones while illuminating and imaging the ground surface”. The phrase “while illuminating” seems to be redundant. Specifically, because the claim limitation previously recites “imaging means illuminating”, the phrase “while illuminating” causes confusion. It is not precisely clear what is further required by the phrase “while illuminating”. 
Regarding claim 1, line 16, the claim language recites “a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means”. However, “storage means” has not yet been introduced and lacks proper antecedent basis. However, the claim later introduces “storage means”. To provide proper antecedent basis, consider switching the order of the “spotlight illuminating” limitation and the “storage means storing” limitation. However, the “storage means storing” limitation is not currently included within the cleaning means. Overall, the term “storage means” lacks proper antecedent basis. 
Claims 2-4 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPUB 20170370856), hereinafter Takeda, in view of Maruyama et al. (US Patent 7112889), hereinafter Maruyama, and further in view of Yamamoto et al. (US Patent 5831854), hereinafter Yamamoto.
Regarding claim 1, Takeda teaches a grinding apparatus (fig. 1) comprising: 
a holding table (fig. 5A, chuck table 6) (Takeda teaches the chuck table 6 functions as a table for holding a wafer under suction [0027]. Takeda also teaches suction means connected to the chuck table 6 is operated to hold the wafer through the protective tape PT on the chuck table 6 under suction [0039].) having a holding surface on which a wafer is held (fig. 5A, wafer 10 is held on a holding surface of the chuck table 6); 
holding table rotation means rotating the holding table (Takeda teaches each chuck table 6 is rotatable about its axis in a horizontal plane. Takeda also teaches each chuck table 6 is rotated in the direction shown by an arrow 6a (fig. 5A) by a rotational drive mechanism. Further, Takeda’s rotational drive mechanism qualifies as equivalents thereof. [0027]) with a center of the holding table as an axis for rotation (Takeda teaches each chuck table 6 is rotatable about its axis in a horizontal plane [0027].); 
grinding means grinding the wafer held on the holding surface with grinding stones (figs. 5A and 5B; [0040] Further, Takeda’s structure qualifies as equivalents thereof.); 
notification means (Takeda teaches display means 18 (fig. 6B). Takeda’s structure qualifies as equivalents thereof.) notifying an operator of various kinds of information (paragraphs 0035, 0042 and 0043); 
a cleaning means (Takeda’s imaging means 74 and determining section 20c are being interpreted as the cleaning means) including: 
imaging means (imaging means 74, fig. 2; Takeda’s structure qualifies as equivalents thereof.) illuminating a ground surface of the wafer which is held on the holding surface and ground with the grinding stones while illuminating  and imaging the ground surface (fig. 6A, paragraphs 0042 and 0034. As best understood by the examiner in light of the above 35 USC 112b rejection, Takeda teaches the claim language.); 
detecting means (Takeda teaches determining section 20c for determining the internal crack is previously stored as a program in the read only memory (ROM). Takeda’s structure qualifies as equivalents thereof) detecting a cross line on the ground surface of the wafer (It would have been obvious to a person having ordinary skill in the art that Takeda’s teaching of detecting the internal crack also teaches detecting a cross line on the ground surface of the wafer. Specifically, an internal crack would be present as a cross line on the ground surface of the wafer. Additionally, the instant specification teaches “When the wafer W is ground in this state, a cross-shaped crack (cross line) is caused in the wafer” (last paragraph of page 25 of the instant specification). As best understood by the examiner, Takeda’s teaching is substantially similar to the claimed invention) in a picture imaged by the imaging means [0043] and an X-axis and Y-axis coordinate position of the cross line (Takeda teaches it is preferable to specify the coordinate positions of the cracks and then record them into the coordinate recording section 20d of the control means 20 [0044], fig. 6B. Further, it would be obvious to record the location of the defect using Cartesian coordinate system so that the defect can be identified accurately.); 
storage means (Takeda teaches the coordinate recording section 20d is defined in memory areas in the random access memory (RAM) [0035]. Takeda’s structure qualifies as equivalents thereof) storing the X-axis and Y-axis coordinate position of the cross line detected by the detecting means (Takeda teaches it is preferable to specify the coordinate positions of the cracks and then record them into the coordinate recording section 20d of the ; 2and 
control means (Takeda teaches control means 20 is configured by a computer, which includes a central processing unit (CPU). Takeda’s structure qualifies as equivalents thereof [0035]) causing the notification means to notify the operator that the detecting means has detected the cross line (Takeda teaches the images are processed so that the defects are displayed on the screen of the display means 18 as shown in fig. 6B [0043]. Therefore, Takeda teaches control means causing the notification means to notify the operator that the detecting means has detected the cross line) and stopping grinding operations of the grinding apparatus (fig. 1 shows the inspection position A is different from the grinding positions B and C. Therefore, when the wafer is in the inspection position A, the grinding operations of the grinding apparatus are halted with respect to the wafer under examination.).  
Takeda does not explicitly teach a holding table including a porous plate; and a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means after the wafer has been removed from the holding surface.
However, Maruyama teaches a vacuum chuck table 90 comprises a table body and a porous plate 94. A wafer is placed on the porous plate 94, and is fixed onto the porous plate by suctioning through the holes (col. 18, lines 54-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda to incorporate the teachings of Maruyama to provide a suction chuck including a holding table which includes a porous plate. Doing so would have been a simple substitution for one known suction chuck apparatus for another known suction chuck apparatus to arrive at the predictable result of holding a wafer via suction. 
 a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means after the wafer has been removed from the holding surface.
However, Yamamoto teaches a method and device for supporting the repair of defective substrates. Additionally, Yamamoto teaches the locations of defects on the substrate are indicated by a spotlight (col. 4, lines 15-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takeda in view of Maruyama to incorporate the teachings of Yamamoto to provide a grinding apparatus with a spotlight for illuminating the locations of defects. Specifically, it would have been obvious to incorporate the spotlight to illuminate the coordinate positions of the defects, wherein the coordinate positions are obtained from the control means and the coordinate recording section 20d. Takeda already teaches displaying the coordinates on the display means 18. Including the spotlight would additionally allow the operator to not only view the defect on the screen of the display means, but also view the defect on the actual wafer. Additionally, this would allow the operator to compare the physical workpiece with the electronic display means and to correlate the two. 
Takeda in view of Maruyama and further in view of Yamamoto teaches a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means after the wafer has been removed from the holding surface (Takeda in view of Maruyama and further in view of Yamamoto teaches a spotlight which illuminates the coordinate positions of the defect, wherein the coordinate positions are obtained from the control means and the coordinate recording section. When the operator removes the wafer for inspection or disposal, the spotlight continues to illuminate the coordinate positions now .
Regarding claim 2, Takeda in view of Maruyama and further in view of Yamamoto teaches the claimed invention as rejected above in claim 1. Additionally, Takeda in view of Maruyama and further in view of Yamamoto teaches wherein said spotlight illuminates the ground surface of the wafer at the X-axis and Y-axis coordinate position stored in the storage means (Takeda in view of Maruyama and further in view of Yamamoto teaches a spotlight which illuminates the coordinate positions of the defect, wherein the coordinate positions are obtained from the control means and the coordinate recording section. The spotlight illuminates the ground surface of the wafer when the wafer is present on the chuck. The spotlight illuminates the holding surface when the operator removes the wafer from the chuck for inspection or disposal).  
Regarding claim 4, Takeda in view of Maruyama and further in view of Yamamoto teaches the claimed invention as rejected above in claim 1. Additionally, Takeda in view of Maruyama and further in view of Yamamoto teaches wherein said grinding means includes a rough grinding apparatus (Takeda, coarse grinding unit 3) and a finish grinding apparatus (Takeda, finish grinding unit 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US PGPUB 20170370856), hereinafter Takeda, in view of Maruyama et al. (US Patent 7112889), hereinafter Maruyama, and further in view of Yamamoto et al. (US Patent 5831854), hereinafter Yamamoto, as applied to claim 1 above, and further in view of Kihara et al. (US PGPUB 20100032806), hereinafter Kihara.
Regarding claim 3, Takeda in view of Maruyama and further in view of Yamamoto teaches the claimed invention as rejected above in claim 1. Takeda in view of Maruyama and further in view of Yamamoto does not explicitly teach further comprising an inclination adjustment mechanism configured to adjust an inclination of the holding surface and the wafer relative to a bottom surface of said grinding means.  
However, Kihara teaches a wafer production method including a support table comprising a holding table for holding a wafer 2. The supporting table 10 is provided with one fixed shaft 12 and two lifting shafts 13 [0043]. The holding table is constructed so that its upper face can be tilted at a desired angle by moving support points of the support table up and down with the two lifting shafts to incline the support table [0045]. Overall, Kihara teaches an inclination adjustment mechanism configured to adjust an inclination of the holding surface and the wafer relative to a bottom surface of the grinding means (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Takeda in view of Maruyama and further in view of Yamamoto to incorporate the teachings of Kihara to provide a grinding apparatus having a holding table, and an inclination adjustment mechanism to adjust inclination of the holding surface of the holding table relative to a bottom surface of said grinding means. Specifically, it would have been obvious to incorporate Kihara’s tilting mechanism for tilting the holding surface of the wafer chuck. Incorporating the tilting mechanism would allow the polishing device to finely adjust the holding surface in order to ensure a level holding surface which would promote uniform and flat polishing of the wafer. . 
Response to Arguments
5. Applicant's arguments filed 11/28/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach the coarse grinding unit, the finish grinding unit and the imaging means may all be part of the same device as in the claimed invention (second paragraph of page 5 of the applicant’s remarks). The examiner respectfully disagrees. The current claim language does not require any specific spatial or structural relationships between the components. Therefore, the prior art reads on the claim limitations. See above rejection for more details. 
Applicant argues the prior art does not teach detecting a cross line on a surface of the wafer (third paragraph of page 5 of the applicant’s remarks). The examiner respectfully disagrees. It would have been obvious to a person having ordinary skill in the art that Takeda’s teaching of detecting the internal crack also teaches detecting a cross line on the ground surface of the wafer. Specifically, an internal crack would be present as a cross line on the ground surface of the wafer. Additionally, the instant specification teaches “When the wafer W is ground in this state, a cross-shaped crack (cross line) is caused in the wafer” (last paragraph of page 25 of the instant specification). As best understood by the examiner, Takeda’s teaching is substantially similar to the claimed invention. See above rejection for more details. 
Applicant argues the prior art does not teach “a spotlight illuminating the holding surface at the X-axis and Y-axis coordinate position stored in the storage means after the wafer . 
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723